Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 4, 2021

                                      No. 04-21-00049-CV

                 IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00061
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
         This is an accelerated appeal of the trial court’s order terminating appellant S.F.’s
parental rights. This appeal is required to be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due
to be filed on April 5, 2021.

        On May 18, 2021, this court ordered appellant’s brief to be filed on or before May 21,
2021. On May 21, 2021, appellant filed her brief accompanied with a motion for leave to file a
supplemental brief on one, limited issue (the constitutionality of Zoom jury trials in parental
termination cases). Appellant represented that the reporter’s record was deficient and requested
leave to promptly file a supplemental brief only on this issue after receiving a supplemental
reporter’s record.

        On May 28, 2021, at appellant’s request, the reporter filed a supplemental reporter’s
record containing the information appellant asserted was necessary for a supplemental brief. On
June 2, 2021, appellant filed her supplemental brief.

       We GRANT appellant’s motion for leave. Appellee’s brief is due no later than June 10,
2021. See TEX. R. APP. P. 38.6(b). We will consider the delay in the filing of appellant’s
supplemental brief in disposing of any requests for extensions of time to file appellee’s brief.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court